SPEER, Justice.
This is an appeal by Kenneth L. Wickett from an interlocutory order of the District Court refusing to dissolve an injunction therétofore issued upon the application of the wife, Blanche Wickett. ■
The original injunction, which the court declined to dissolve, enjoined appellant from prosecuting a divorce proceeding then pending in Arkansas.
At a former day of this term', we advanced the case for hearing to June 14, 1940. On the date set for submission, 'appellant’s counsel filed in this court a motion showing that they had not previously represented the appellant, but that subsequent to the date of the judgment from which the-appeal was perfected, they were informed that appellant had prosecuted the divorce proceedings and obtained a decree of divorce, attaching a copy of the decree to the motion.
Counsel expressed their intention to no longer prosecute the appeal and asked that it be dismissed.
Appellee’s counsel filed a reply to the motion, indicating their willingness to the sustaining of the motion of appellant to dismiss the appeal, but asked that the order of dismissal not affect the judgment as entered by the District Court.
The motion of appellant to dismiss the appeal is therefore sustained. This order shall in no way affect the validity or force of the decree of injunction heretofore entered by the trial court, nor the judgment refusing to dissolve it, from which this appeal was perfected. The appeal is dismissed and the costs incurred are taxed against the appellant.